                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERRICK ALLEN,                           )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )        1:19CV786
                                         )
STATE OF NORTH CAROLINA OFFICE           )
OF ADMINISTRATIVE HEARINGS,              )
et al.,                                  )
               Defendants.               )


                                    ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

December 6, 2019, was served on the parties in this action.           (Docs.

4, 5.)    Plaintiff objected to the Recommendation.           (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore   adopts    the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.



                                                /s/   Thomas D. Schroeder
                                             United States District Judge

January 21, 2020
